Citation Nr: 1432966	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

 2.  Entitlement to service connection for right shoulder disability.

 3.  Entitlement to service connection for left shoulder disability.

 4.  Entitlement to service connection for right leg disability.

 5.  Entitlement to service connection for left leg disability.

 6.  Entitlement to service connection for right knee disability.

 7.  Entitlement to service connection for left knee disability.

 8.  Entitlement to service connection for right ankle disability.

 9.  Entitlement to service connection for left ankle disability.
 
10.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1978 and from February 1980 to May 1983.

This case comes before the Board of Veterans' Appeal (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2012, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  A cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

2.  A right shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.
3.  A left shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

4.  A right leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

5.  A left leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

6.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

7.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

8.  A right ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

9.  A left ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the service-connected lumbar spine disability.

10.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has not been manifested by ankylosis of the spine.  It has not been productive of incapacitating episodes of at least 6 weeks within any 12 month period.  Associated neurological manifestations of the lower extremities, or bowel or bladder manifestations, have not been shown.

CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  A right leg disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  A left leg disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

7.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

8.  A right ankle disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

9.  A left ankle disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

10.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010, 5237, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an August 2007 and September 2007 letters.  The August 2007 letter addressed the elements of secondary service connection.  The claims were then adjudicated in December 2007, and most recently in an April 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his service connection and increased rating claims.  Those examinations, in whole, addressed the etiology of his cervical spine disability and bilateral shoulder, leg, knee, and ankle disabilities, and whether an increased rating was warranted for his lumbar spine disability under the rating criteria, and are sufficient to decide the Veteran's claims.  The Board notes the Veteran's contention that the VA examinations were rushed and biased against his claim, however, the Board finds no evidence to support his contentions and therefore finds that remand for a new VA examination is unnecessary.

The Board finds that there is substantial compliance with the June 2012 remand.  Specifically, although the remand instructed that an orthopedist conduct the requested VA examinations, and neither the August 2012 nor the April 2013 VA examination was conducted by an orthopedist, they are both nonetheless completely adequate.  They both include full physical examination and review of the record, as well as detailed and well-explained rationale.  There is no indication that the VA physicians lacked the skill needed to provide the requested etiologies.  Thus, the Board finds that the VA examinations obtained are adequate and substantially comply with the previous remand.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed arthritis is contemplated by this regulation. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran contends that his current cervical spine disability, right and left shoulder disabilities, right and left leg disabilities, right and left knee disabilities, and right and left ankle disabilities were caused or aggravated by sports injuries and/or a motor vehicle accident sustained in service.  Alternatively, he contends that these disabilities were caused or aggravated by his service-connected lumbar spine disability.

The Veteran's service treatment records reflect that he was treated for a various joint pain complaints during service.  A May 1976 report notes that the Veteran had back pain secondary to an automobile accident.  A January 1977 report indicated that the Veteran experienced trauma to the right heel and foot during a basketball game.  In September 1977, a contusion to the left upper arm due to playing football was indicated, as well as trauma to the area of the lateral right leg to include the left ankle.  Trauma to the right lower leg was noted in September 1977.  The Veteran complained of right ankle pain in October 1977, but an x-ray revealed no significant abnormality.  The Veteran sustained injury to the back of the left thigh while playing basketball in May 1978.  Left foot and left arm pain as a result of a tackle during a football game were noted in September 1978.  A right shoulder injury with limited range of motion was noted in September 1978.  In March 1980, the Veteran complained of left ankle pain.  The treatment provider indicated that the left ankle was swollen and tender. 

Post-service treatment records reflect that in December 2006, an x-ray of the lumbar spine showed scattered degenerative changes of the lumbar spine without significant disc space narrowing.  A December 2006 problem list showed chronic low back and right knee pain.  He reported that the right knee and low back pain had begun in service.  A June 2007 VA examination reflects that the Veteran's gait and posture were within normal limits.  He reported chronic back pain since 1976.  The pain caused stiffness and weakness all over.  The pain would shoot up his neck and down his legs.  In June 2007, the Veteran reported having right knee and cervical spine pain since playing basketball and football in service.  In August 2007, the Veteran reported that he had been experiencing cervical pain and related paresthesia for many years but that in the previous two months he had experienced tingling in his left neck, shoulder, and upper arm.  Physical examination showed a somewhat antalgic gait.  Motor examination was normal in the upper and lower extremities.  His reflexes in the right knee were not checked due to a right knee injury.  An x-ray of the cervical spine had shown some multilevel degenerative disc disease as well as central and foraminal narrowing.  In October 2007, the Veteran reported having pain in his cervical spine, shoulders, knees, and ankles since playing sports in service.  Physical examination showed that he walked with a slow gait with no assistance device.  He was wearing bilateral knee supports.  There was no effusion of the ankles.  He had a valgus deformity of the knees.  There was mild crepitation of the left knee.  X-rays were reviewed which showed arthritis of the knees and ankles.  In February 2008, the Veteran was assessed to suffer from cervical radiculopathy with degenerative disc disease, severe degenerative joint disease of the knees, moderate degenerative joint disease of the ankles with spurs, and mild bilateral degenerative joint disease of the glenohumeral and acromioclavicular joints.

In February 2008, the Veteran's treating physician reviewed the Veteran's service treatment records and noted multiple sports related injuries and a motor vehicle accident in the late 1970s.  The physician stated that there was no clear service connection available in the record with regard to the Veteran's cervical spine and right knee disability.  There was a possible service connection for the other disabilities, in that there was evidence of injury to the left shoulder in 1977 and 1978, there was limited range of motion of the right shoulder in 1978, there was an x-ray showing degenerative joint disease of the proximal phalangeal joint and a similar complaint of the left ankle pain in 1980, there was an injury to the right ankle in 1976 and similar complaints in 1977,  there was a left knee injury and left leg injury in 1978, and there was trauma to the right fibula in 1977.  The physician stated that while several of the Veteran's musculoskeletal problems might have possible connection to sporting activities, none were clearly connected based upon review of the denial letter and the most recent records.

On August 2009 VA examination, the Veteran reported great pain in the knees and ankles.  He could not walk without a cane and knee braces.  He had a constant tingling sensation in his knees.  He reported tremendous pain throughout his entire body.  He often wore diapers and had lost control of bladder and bowel movements.  He could not pivot his hips due to pain and often had bed rest due to pain.  Physical examination resulted in the assessment of decreased motor weakness in the bilateral hips and knees secondary to his lumbar spine disability.  The nerve affected was the sciatic nerve.  The subjective factors were weakness of the lower extremities and the objective factor was decreased range of motion of the hips and knees.

On August 2012 VA examination, with regard to his right and left ankle disabilities, the Veteran reported that he had twisted his ankle while playing football in service and sought treatment in 1976 four to five times.  He had had multiple x-rays but no fracture had been found, and the contusion was treated with ice and crutches.  He reported that post-service, he had worked in education and also coached football and basketball.  He had had swelling of the ankle since service.  The diagnosis was ankle strain and degenerative joint disease.  With regard to his right and left knee disabilities, the Veteran reported that he had twisted his knees a few times playing sports in service and had treated the injuries with ice, crutches, and a pill.  Review of the claims file and physical examination resulted in a diagnosis of knee strain and arthritis.  With regard to his right and left shoulders, the Veteran reported that he had constant shoulder pain that also came from the lower back.  In service, he had injured his shoulder in a motor vehicle accident and when playing sports.  Review of the claims file and physical examination resulted in a diagnosis of shoulder strain and arthritis.  With regard to the cervical spine, the Veteran reported that he had injured his neck in the motor vehicle accident in service and had worn a collar for two months.  He then underwent physical therapy for six months.  Review of the claims file and physical examination resulted in a diagnosis of neck strain and cervical degenerative disc disease.  After reviewing the claims file, the examiner determined that it was less likely than not that the Veteran's cervical spine disability, and bilateral shoulder, leg, knee, and ankle disabilities were caused or aggravated by his service or by his service-connected lumbar spine disability.  The examiner stated that the Veteran gave good detail of the in-service injuries.  However, he was not seen in service for a neck injury following the car accident, yet his cervical spine disability was worse than his lumbar spine disability currently.  With regard to his other claimed disabilities, the problems with his joints likely occurred in the last 10 years.  Following his sports injuries in service, he successfully re-enlisted and worked as a military policeman for three years.  He then successfully graduated from college and worked for nine years.  Moreover, all of the x-rays in service were normal.  The 2006 lumbar spine x-ray had shown scattered degenerative joint disease.

In April 2013, the Veteran underwent a second VA examination to determine the etiology of his cervical spine disability, and ankle, shoulder, knee, and leg disabilities.  The examiner again conducted physical examination and interviewed the Veteran.  The examiner reviewed the claims file, as well as the service treatment records, and noted that review, as well as the pertinent service treatment notations and post-service treatment.  The Veteran reported the same in-service events to this examiner.  The examiner determined that it was less likely than not that the Veteran's cervical spine disability, shoulder, leg, knee, or ankle disabilities were caused or aggravated by his service.  The examiner explained that the in-service ankle x-rays were negative.  The service records did not demonstrate that the Veteran injured his cervical spine in the motor vehicle accident.  The October 1978 separation examination and August 1979 re-enlistment examinations were negative for any joint complaints.  These records did not show any shoulder injuries.  The examiner also concluded that it was less likely than not that the Veteran's claimed disabilities were caused or aggravated by his lumbar spine disability, explaining that there was no chronic abnormal gait that would cause abnormal spinal loading.  A mild limp was unlikely to cause any significant effect on the opposite leg.  The Veteran did not have an injury that resulted in severe paralysis of the lower extremities.  The Veteran did not have a chronic antalgic gait that would have any association with his cervical spine disability, or shoulder, leg, knee, or ankle conditions.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, on a direct and secondary basis.  

First, there is no indication that the Veteran was diagnosed with arthritis of the cervical spine, shoulders, knees, or ankles within the first year following service separation.  The first indication of arthritis is not until more than two decades after service separation.  Accordingly, presumptive service connection is not warranted.

Next, the Board finds that the August 2012 and April 2013 VA opinions are probative and persuasive evidence against the claims.  Both examiners were in agreement that the Veteran's service treatment records did not support his contentions that his disabilities were due to sports injuries or the in-service motor vehicle accident.  The clinical picture of the Veteran's disabilities of the cervical spine, shoulders, legs, knees, and ankles did not suggest that they began in service.  Such was the case because there was no indication of chronic disabilities in service, particularly as shown by the separation and re-enlistment examinations.  His current disabilities were more in line with a pathology that had begun about ten years previously as was indicated by the current x-rays and treatment records.  The Board finds that these conclusions comport with the record.  Although the Veteran has been consistent in his report that he experienced cervical spine, shoulder, leg, knee, and ankle pain for many years, the service treatment records do not show a chronic injury to those joints or body parts.  There is also a lack of continuity of symptoms since service, as the first indication of low back and right knee pain was not until two decades following service, and the other disabilities were diagnosed following 2005, as demonstrated in the VA treatment records.  The Board notes that the Veteran's treating VA physician stated that there was a possible relationship between several of the Veteran's musculoskeletal problems and in-service sporting activities, but that none were clearly connected.  The Board finds this opinion does not further support the Veteran's claim because it is speculative, in that the physician could only state that it was possible there was a relationship, and because it provides no definitive conclusion.  Rather, the physician stated that a clear connection could not be made.  Thus, the opinion is not supportive of the Veteran's claim, in that it lacks any definitive medical conclusion.  It also provides little, if any, rationale.  While it notes the in-service injuries and treatment, it does not provide an explanation as to how the in-service notations lead to the post-service disabilities diagnosed many years later.  Therefore, it is less probative than the two VA examinations of record.  Accordingly, as there is no indication of injury or treatment in service for chronic disabilities to the cervical spine, the shoulders, the knees, the legs, or the ankles, and there is a lack of continuity of symptoms since service, and there is no probative medical nexus to support the Veteran's claims, service connection must be denied on a direct basis.

The claim must also be denied on a secondary basis, as the VA examiners explained that in order for the Veteran's lumbar spine disability to have caused or aggravated the claimed musculoskeletal disabilities, there would have to be evidence of an altered gait that was chronic and as due to an injury severe enough to cause paralysis of the lower extremities, which the Veteran did not demonstrate.  Moreover, the Veteran's cervical spine was much more severe than his lumbar spine, which seemed to indicate a separate pathology to the 2012 examiner.  Although the August 2009 VA examiner found that the Veteran displayed motor weakness in the hips and knees secondary to his lumbar spine disability, such does not support his claims for service connection.  Rather, the examiner found that the Veteran's lumbar spine disability caused symptoms in his lower extremities, but did not conclude that his diagnosed musculoskeletal disabilities, strains and arthritis of the joints, were related to the lumbar spine disability.  Moreover, the Board finds that the 2009 VA examination is suspect, in that the Veteran reported to the examiner that he wore diapers and had lost his bladder and bowel control, when all of the other evidence of record, including the VA treatment records and examinations, show no loss of bladder or bowel control.  Therefore, the conclusions reached by the 2009 VA examiner are assigned much lower probative weight, as they appear to be based upon an inaccurate factual and clinical background.  Accordingly, as the probative and persuasive evidence is against the claims, the claims for service connection on a secondary basis must be denied.

Finally, the Board points out that there does not appear to be a diagnosis of a left or right leg disability.  The Veteran has been diagnosed with strains and arthritis of the knees and ankles, but there does not appear to be a diagnosis specific to the legs.  The competent medical evidence also does not show a diagnosis of a neurological or muscular disability of the legs.  Therefore, service connection is not warranted, as there is no evidence of a current disability.

The Veteran has contended on his own behalf that his cervical spine disability, and bilateral shoulder, leg, knee, and ankle disabilities are related to his military service or to his service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his joint pain, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and service-connected lumbar spine disability and his claimed cervical spine disability, and bilateral shoulder, leg, knee, and ankle disabilities.  By contrast, the VA examiners took into consideration all the relevant facts in providing their opinions, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's cervical spine disability, and bilateral shoulder, leg, knee, and ankle disabilities as none of these conditions have been shown to have been causally or etiologically related to any disease, injury, or incident of service, or to have been caused or aggravated by the service-connected lumbar spine disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2013), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2013). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a , DCs 5003, 5010 (2013).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003, 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003 (2013).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2013). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2013). 

The Veteran's lumbar spine disability has been rated 40 percent disabling under Diagnostic Codes 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, on June 2009 VA examination, the Veteran reported being diagnosed with unfavorable ankylosis of the entire spine.  He reported pain that radiated from his neck to his ankles.  He could walk 50 years at a time.  He had stiffness, fatigue, spasms, decreased motion, and numbness.  He denied paresthesia and weakness.  He denied bowel or bladder problems.  His pain was caused by physical activity and stress and was relieved with rest and muscle relaxers and pain medication.  During flare-ups he had limited range of motion.  There was no incapacitation.  Physical examination showed normal posture.  He had a limp of the left leg.  His walking was unsteady and he required a cane due to support weight.  There was radiating pain on movement of both hips.  There was muscle spasm in the lumbar area.  The muscle spasm produced an abnormal gait.  Straight leg raising was normal, bilaterally.  Range of motion testing revealed flexion to 20 degrees with pain, extension to 5 degrees with pain, right and left lateral flexion to 10 degrees, with pain, and right and left rotation to 10 degrees with pain.  There was additional limitation on repetitive use, causing pain, fatigue, weakness, lack of endurance, and incoordination.  Neurological examination revealed sensory deficit at L-4 and L-5.  Knee and ankle jerks were 1+.  The nerve affected was the sciatic nerve.  The diagnosis was degenerative joint disease of the lumbar spine with intervertebral disc syndrome with most likely involved nerve being the sciatic.

VA treatment records reflect that in March 2010, inspection of the lumbar spine was negative for any clinical evidence of radiculopathy. 

On August 2012 VA examination, the Veteran reported daily pain that radiated to the neck and shoulder, with left arm tingling.  The pain also radiated downwards.  A 2006 MRI had resulted in the advice of neck fusion surgery, rather than any lumbar spine surgery.  The Veteran had flare-ups in the cold weather.  He used a cane when he walked.  Range of motion testing revealed flexion to 75 degrees with pain, extension to 20 degrees with pain, lateral flexion to 20 degrees with pain, and lateral rotation to 20 degrees with pain.  There was no additional limited motion on repetitive testing.  There was functional loss on repetition in that there was less movement than normal and pain on movement.  Sensory examination was normal.  There were no signs or symptoms of lower extremity radiculopathy.  There was no indication of intervertebral disc syndrome of the lumbar spine.  The diagnosis was arthritis of the lumbar spine and lumbar strain.  The Veteran's lumbar spine disability was assessed to not impact his ability to work.  The Veteran had reported that he could no longer work in his position in a school because of the parents perception of their children, and he had started to abuse drugs and alcohol.

On April 2013 VA examination, flexion was to 30 degrees, with pain at 25 degrees, and extension was to 15 degrees, with pain at 10 degrees.  The Veteran was not able to complete repetitive testing due to pain.  Sensory examination was normal and no neurological manifestations were found.  The Veteran's lumbar spine disability affected his ability to work due to weight bearing and pain.

In this case, the Board finds that the criteria for an increased rating is not met.  The objective medical evidence does not show that the Veteran suffers from ankylosis.  Rather, on each VA examination he was able to forward flex and extend his lumbar spine.  Accordingly, a higher rating is not available under the spinal criteria.
The Board next turns to the question of whether the Veteran is entitled to rating in excess of 40 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome, which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013). 

In this case, although the Veteran reported on VA examination that he had experienced flare-ups, there is no evidence of any incapacitating episodes as defined by VA regulation during the appeal period.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least six weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome.  

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon neurological manifestations.  However, in this case, the Board finds that separate ratings for the Veteran's lower extremity neurological symptoms are not warranted.  Except for on June 2009 VA examination, the Veteran's physicians and the VA examiners have otherwise ruled out sciatic involvement of the lower extremities.  The Board finds that the 2009 VA examination is of less probative weight than the other two VA examinations conducted during the appeal period, which are dated in 2012 and 2013.  At the 2009 VA examination, the Veteran reported neurological and bowel and bladder symptoms that were much more severe than he has reported at any other time during the appeal period.  In fact, all of the other treatment records contradict his contentions on that examination.  Therefore, the credibility of his report of symptoms is called into question.  Moreover, although the VA examiner found that the sciatic nerve was involved, such a finding is unclear as the Veteran suffers only from scattered degenerative joint disease of the spine, as pointed out on later examination.  The same examiner also found that the Veteran suffered from intervertebral disc syndrome, which was has not been found on any other examination.  Thus, the Board affords much lower probative weight to the 2009 findings of neurological involvement.  Instead, the probative and persuasive evidence of records, namely the 2012 and 2013 VA examinations, demonstrate no associated neurological manifestations in the lower extremities.  Therefore, separate ratings are not warranted.

Finally, although the Veteran reported on 2009 VA examination that he suffered from bowel and bladder incontinence related to his lumbar spine disability, a bowel or bladder disability related to the lumbar spine disability has not been found or diagnosed, either on VA examination or in the VA treatment records. 

The Veteran contends that his low back disability flares up on physical activity.  However, even if the Veteran does experience flare-ups of his low back disability, the Board finds it unlikely, and there is no evidence which suggests, that on repetitive use, the low back was restricted by pain or other factors resulting in unfavorable ankylosis of the spine.  Specifically, the VA examinations, which factor in findings related to any additional functional limitations on repetitive use, there were no findings of additional limitation of extension or flexion that would warrant higher ratings under the spinal criteria.  Plainly, the Veteran was able to move his spine to some degree, either to flex, extend, lateral bend, or rotate, demonstrating the absence of fused spinal joints.  Although he had pain on 2013 VA examination preventing repetitive testing, such did not result in a finding of ankylosis or a disability akin to fused spinal joints.  Diagnostic studies have not shown evidence of a disability severe enough to prevent all movement of the spine.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).
III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Board finds that a claim for a TDIU is not presently before the Board.  The Veteran was denied a TDIU in May 2008 and he did not appeal that denial.  The Veteran claims that he is unemployable due to chronic pain associated with his back and also due to pain in all of his joints.  However, the crux of his previous TDIU claim was that he could not work due to his psychiatric disability.  To that extent, the Veteran has stated to his VA physicians that when he had worked as an assistant principal, he had been assaulted by three men in the shower with a knife which lead him to be unable to continue in his job and lead to drug addiction.   In February 2008, the Veteran's previous employer stated that he had resigned as assistant principal in April 2004.  The evidence does not demonstrate that he is unemployable due to his lumbar spine disability.  On 2012 VA examination, his lumbar spine disability was found not to prevent employment.  The 2013 VA examiner did not state that his lumbar spine disability prevented employment.  Thus, the Board finds that a claim for a TDIU as due to the Veteran's lumbar spine disability is not raised and that issue is not before the Board at this time.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's low back disability as it is contemplated by the applicable rating criteria, namely the Veteran's pain and diminished range of motion.  The competent medical evidence of record shows that the Veteran's lumbar spine disability results in limitation of motion and pain.  There is a higher rating available under the diagnostic code for his low back disability, but the Veteran's low back disability is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.  

A rating in excess of 40 percent for a lumbar spine disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


